 



Exhibit 10.30

RCN CORPORATION

Restricted Stock Unit Award

AWARD AGREEMENT, dated as of March 13, 2008, between RCN Corporation, a Delaware
corporation (the "Company”), and                 (the “Participant”). This Award
is granted by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) pursuant to the terms of the RCN Corporation 2005
Stock Compensation Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definitions of terms contained
therein.

Section 1. RSU Award. The Company hereby grants to the Participant, on the terms
and conditions set forth herein, an Award of                 Restricted Stock
Units (“RSUs”). The Award shall constitute an RSU Award under Article 6 of the
Plan. The RSUs are notional units of measurement denominated in Shares of the
Company (i.e. one RSU is equivalent in value to one Share, subject to the terms
hereof). The RSUs represent an unfunded, unsecured obligation of the Company.

Section 2. Vesting Requirements. The Award shall become vested in three
installments as to an equal or approximately number of RSUs on the first three
(3) anniversaries of the date hereof, subject to the Participant’s continued
service with the Company or Subsidiary through each such vesting date, as
follows:

     
June 1, 2009:
  [# of SHARES]      
June 1, 2010:
  [# of SHARES]      
June 1, 2011:
  [# of SHARES]

If this service requirement is not satisfied as to any portion of the RSU Award,
the unvested RSUs shall be immediately forfeited. All RSUs for which all of the
requirements of this Section 2 have been satisfied shall become vested and shall
thereafter be payable in accordance with Section 5 hereof.

Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, the RSU Award shall become fully vested and payable in
accordance with Section 5 hereof upon (i) the date of termination of the
employee without “Cause” (as defined below) within 12 months following the
occurrence of a Change in Control of the Company or (ii) the date of the
Participant’s death or disability (within the meaning of Section 409A of the
Code). In addition, if the Participant is employed pursuant to an employment
agreement with Company, any provisions thereof relating to this RSU Award,
including, without limitation, any provisions regarding acceleration of vesting
and/or payment of this Award in the event of termination of employment, shall be
fully applicable and supersede any conflicting provisions hereof.

 

1



--------------------------------------------------------------------------------



 



For the purposes of this Award Agreement, “Cause” shall mean a Participant’s
repeated failure to perform the Participant’s material duties as assigned, a
Participant’s engagement in willful or intentional materially injurious acts,
continual or repeated absence (unless due to illness or disability), a
Participant’s use of illegal drugs or impairment due to other substances, a
Participant’s conviction of any felony, an act of gross misconduct, fraud,
embezzlement or theft or a Participant’s violation of a material policy of the
Company. In order to terminate a Participant for “Cause”, the Company shall
first give a Participant written notice stating with specificity the reason for
termination (“breach”) and, if such breach is susceptible of cure or remedy, the
Participant shall be given a period of 10 days after the giving of such notice
to fully remedy or cure such breach. The Company may terminate a Participant for
“Cause” at the end of such 10-day period if the breach is not fully remedied at
that time. Notwithstanding the foregoing, the Company need not provide a
Participant with an opportunity to cure any acts of theft of cash or significant
property of the Company, fraud or embezzlement.

Section 4. Dividend Equivalents. Subject to Section 9 hereof, any cash dividends
paid with respect to the Shares to the Company’s shareholders shall be credited
on account of the Participant in the equivalent dollar amount that would be paid
as a dividend on the number of Shares subject to the RSU Award that are
outstanding as of the record date for such dividend (“Dividend Equivalents”).
The Dividend Equivalents shall be subject to vesting on the same basis as the
underlying RSUs to which the Dividend Equivalent relates, and shall be paid to
the Participant in cash at the same time as the underlying RSUs in accordance
with Section 5 hereof.

Section 5. Payment of Award. Payment of vested RSUs shall be made within 15 days
following the applicable vesting date as set forth in Section 2 or 3 (and any
Dividend Equivalents relating to such vested RSUs) hereof. The RSUs shall be
paid in Shares and shall be paid to the Participant after deduction of
applicable minimum statutory withholding taxes. Participant shall be entitled to
the payment within 15 days of vesting, regardless of whether Participant
continues to satisfy all of the conditions that applied to the vesting of the
RSUs (such as continued employment with the Company) on the payment date.

Section 6. Section 409A Compliance. It is intended that the terms of this RSU
Award will comply with Section 409A of the Code to the extent applicable, and
will be interpreted and construed in a manner consistent with such intent. Any
payment under the RSU Award that is to be made hereunder as a result of the
Participant’s termination of employment or other service must satisfy the
requirements for a “separation from service” within the meaning of Section 409A
of the Code. If the Participant is treated as a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code) as of the date of any payment under the
RSU Award upon such separation from service, then, to the extent required, the
commencement of any payment shall be delayed until the date that is six
(6) months following the date of such separation from service.

Section 7. Restrictions on Transfer. Except as provided in Section 10.6 of the
Plan, neither this RSU Award nor any RSUs covered hereby may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, other than to Company as
a result of forfeiture of the RSUs as provided herein.

Section 8. No Voting Rights. The RSUs granted pursuant to this Award, whether or
not vested, will not confer any voting rights upon the Participant, unless and
until the Award is paid in Shares.

 

2



--------------------------------------------------------------------------------



 



Section 9. Award Subject to Plans. This RSU Award is subject to the terms of the
Plan, the terms and provisions of which are hereby incorporated by reference. In
the event of a conflict or ambiguity between any term or provision contained
herein and a term or provision of the Plan, the Plan will govern and prevail.

Section 10. Changes for Corporate Events. The RSUs under this RSU Award shall be
subject to the provisions of Section 10.13 of the Plan relating to adjustments
by the Board as a result of certain Corporate Events.

Section 11. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue in employment or other service
relationship with the Company or any Subsidiary nor interfere in any way with
the right of Company or any Subsidiary to terminate the Participant’s employment
at any time or to change the terms and conditions of such employment.

Section 12. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

              RCN CORPORATION

 
 
 

 
  By:    
 
       
 
      Name:
 
      Title:
 
 
 
    PARTICIPANT
   
   
     


 

3